 



EXHIBIT 10.21
CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS DOCUMENT
2007 Compensation Plan

     
To:
  Scipio M. Carnecchia
 
  President
 
   
Effective dates:
  January 1, 2007 to December 31, 2007

This document outlines your individual compensation package (“Compensation
Plan”) for calendar year 2007 including the at-risk components (“Incentive Pay”)
determined under the Sales Compensation Plan. All other terms and conditions of
your employment are governed by your offer letter and applicable Interwoven
policy.
In your role, you are responsible for the Interwoven’s worldwide sales
organization. Interwoven reserves the right to change your responsibilities from
time to time and modify your Compensation Plan to take into account its business
needs.
COMPENSATION PACKAGE
Your Compensation Plan is comprised of a Base Salary and Incentive Pay, which is
an at-risk component of your overall compensation package. The 2007 Sales
Compensation Plan outlines the guidelines under which you will be paid your
Incentive Pay component.
Your on-target earnings for calendar year 2007 are $600,000.00. Your on-target
earnings are composed of the following:

  •   Annual Base Salary of $300,000.00.     •   On-target Incentive Pay of
$300,000.00:

  •   $275,000.00 related to Software License bookings.     •   $25,000.00
related to Professional Services revenue.     •   A Direct Margin Percentage
factor will be applied in computing your commissions earned for Software License
bookings and Professional Services revenue.

From your actual earnings, we will subtract payroll deductions, all required
withholdings and other voluntary deductions you authorize Interwoven to make on
your behalf.
BASE SALARY
Your annual base salary will be paid to you ratably over the year in accordance
with Interwoven’s standard payroll practices.
INCENTIVE PAY
Your Incentive Pay will be calculated under the process outlined below. Please
be aware, this Incentive Pay process does not guarantee you a level of income.

 



--------------------------------------------------------------------------------



 



Commissions on Software License Bookings and Professional Services Revenue
Of your on-target Incentive Pay, $275,000.00 will be related to commissions for
Software License bookings and $25,000.00 will be related to commissions for
Professional Services revenue. Commissions on Software License bookings relate
to achieving the Company’s business plan objectives for Software License
bookings. Customer support and maintenance is not included in the measurement of
Software License bookings. Commissions on Professional Services relate to
assisting the Professional Services Organization in achieving the Company’s
business plan objectives for revenue from consulting and education services
(collectively “Professional Services”).
Commissions will be earned upon recognition of bookings for Software License and
revenue for Professional Services by Interwoven in accordance with the following
rates:

          Quarterly   License Bookings   Professional Services Quota Attainment
  Commission Rates   Commission Rates
0% to 100%
  [***]%   [***]%
101% to 102%
  [***]%   [***]%
103% to 104%
  [***]%   [***]%
105% to 106%
  [***]%   [***]%
Greater than 107%
  [***]%   [***]%

All Quarterly Quota Attainment percentages will be rounded to the next whole
number (ie: greater than or equal to 0.5 will be rounded up and less than 0.5
will be rounded down).
Additionally, the commission earned above will be multiplied by the following
adjustment factor based on the Direct Margin Percentage achieved by the Sales
organization on Software License bookings and Professional Services revenue for
each quarter:

      Direct   Adjustment Margin Percentage   Factor
>2% below target
  [***]%
2% below target
  [***]%
1% below target to 2% above target
  [***]%
3% above target to 5% above target
  [***]%
>5% above target
  [***]%

Direct Margin Percentage is defined as Software License bookings and
Professional Services revenue less the cost of license revenues and the direct
expenses incurred by the worldwide sales organization to acquire that revenue.

 



--------------------------------------------------------------------------------



 



Your quota for the period January 1, 2007 to December 31, 2007 is $[***] for
Software License booking and $[***] for Professional Services revenue as
follows:

      Software   Professional License Bookings   Services Revenues
$[***] for Q1 2007
  $[***] for Q1 2007
$[***] for Q2 2007
  $[***] for Q2 2007
$[***] for Q3 2007
  $[***] for Q3 2007
$[***] for Q4 2007
  $[***] for Q4 2007

As outlined in the 2007 Sales Compensation Plan, Software License bookings and
Professional Services revenue are computed in accordance with generally accepted
accounting principles (as determined by the Company’s Finance Department and the
Audit Committee of the Board of Directors). For Software License bookings,
credit will be received for the amount of revenue that can be recognized in
accordance with Interwoven’s revenue recognition policy. If the recognition of
revenue extends beyond the end of the then current quarter, bookings credit will
be received in the quarter when the revenue is recognized. Such amounts are
subject to reduction for carve-outs, any returns, or uncollectible accounts as
outlined in the Interwoven 2007 Sales Compensation Plan.
Your Direct Margin Percentage targets for the period January 1, 2007 to
December 31, 2007 are as follows:

  •   [***]% for first quarter of 2007     •   [***]% for the second quarter of
2007     •   [***]% for the third quarter of 2007     •   [***]% for the fourth
quarter of 2007

By way of example, if Software License bookings for the first quarter of 2007
was $[***] and Professional Services revenue for the first quarter was $[***]
(achievement of 100% of quota for both Software License and Professional
Services revenue) and the direct gross margin was [***]%, your commission due
would be computed as follows:
Software License bookings — (($[***] times [***]%) + ($[***] times [***]%))
equals $[***].
Professional Services revenues — (($[***] times [***]%) + ($[***] times [***]%))
equals $[***].
Direct margin adjustment factor — (($[***] plus $[***]) times [***]% equals
$[***].
Total earned equals $[***].
Please acknowledge your acceptance with this Compensation Plan by signing below.
Have a great 2007!

             
Read and accepted:
      Signed:    
 
           
/s/ Scipio M. Carnecchia
      /s/ Joseph L. Cowan    
 
Scipio M. Carnecchia
     
 
Joseph L. Cowan    
President
      Chief Executive Officer    
Interwoven, Inc.
      Interwoven, Inc.    

***Confidential treatment has been requested with respect to the information
contained within the “[***]” markings. Such marked portions have been omitted
from this filing and have been filed separately with the Securities and Exchange
Commission.

 